Title: Board of Visitors, University of Virginia, 17 July 1830
From: Board of Visitors, University of Virginia
To: 


                        
                            
                                
                            
                            
                                
                                    
                                
                                
                            
                        
                        The Board met according to adjournment
                        Resolved, That the Chairman’s private book annually communicated to the Board, be preserved by the Secretary
                            of this Board.
                        Resolved, That Dr. Patterson be appointed Chairman of the Faculty for one year from the end of this session.
                        The Board then adjourned till Monday 8. O.Clock.
                        
                            
                                
                            
                        
                    